Title: To George Washington from Jeremiah Dummer Powell, 25 April 1778
From: Powell, Jeremiah Dummer
To: Washington, George



State of Massachusetts BayCouncil Chamber April 25 1778
Sir

I have the Honor to enclose you the Resolutions of the General Court of this State, Respecting the filling up the fifteen Battalions belonging to the Massachusetts State; and for Reinforceing that part of the American Army on North River, agreeable to the recommendation of the Honorable Congress &c.
We could wish it had been in our power to have sent a much larger reinforcement to your Army, than the number mentioned in the above Resolves, Yet we can’t but hope that, that number together with the recruits procured by the Recruiting Officers, will make such an addition to your Army, as to Enable you to Execute your plan against the Enemy. That you may have the Divine Smiles & Protection, is the Ardent wish and Sincere Prayer of your real Friend and Humble Servant

President of the Council

